Per Curiam,
Whether Mr. Burkert was a member of the bar admitted to practice in the courts of Northumberland county at the time the judgment of the Hooven Mercantile Co. was entered and the fi. fa. thereon was issued, or not, it is very certain he acted as the authorized agent of the plaintiff in what he did and without anjr objection or dissent on the part of the defendant. As a matter of fact the prothonotary did issue the writ of fi. fa. on the judgment, and when it came into the hands of the sheriff it was the lawful process of the court in due form, which he was as much bound to execute as he was to execute any other lawful process in his hands. We cannot recognize the right of strangers to interfere, without the sanction of the defendent, in such a case.
The affidavits of controversy raise no facts upon which an issue could be granted and were therefore properly disregarded by the learned court below.
Orders affirmed and appeals dismissed at the cost of appellants.